
	

114 HRES 399 IH: Expressing the sense of the House of Representatives that the House should consider legislation to protect traditional marriage and prevent taxpayer funding of abortion.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 399
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Jones submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, Oversight and Government Reform, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives that the House should consider legislation to
			 protect traditional marriage and prevent taxpayer funding of abortion.
	
	
 Whereas the United States of America was founded upon Judeo-Christian principles, and even today many Americans believe that our strength comes from these principles;
 Whereas the creator is explicitly mentioned in the Declaration of Independence as endowing us with all of our rights;
 Whereas the Supreme Court recently legalized nationwide same-sex marriage in the case of Obergefell et al. v. Hodges;
 Whereas the Court’s decision invalidated the wishes of States that prohibited same-sex marriage; Whereas over 50,000,000 unborn children have been aborted in the years after abortion was legalized as a result of the Supreme Court’s decision in Roe v. Wade;
 Whereas Planned Parenthood Federation of America, America’s largest abortion provider, receives over $500,000,000 of Federal funding annually;
 Whereas senior officials of Planned Parenthood were recently recorded facilitating the sale of fetal body parts from aborted babies in violation of Federal law;
 Whereas in Jeremiah 1:5 the Bible reads Before I formed thee in the belly I knew thee.; and Whereas in 1 Timothy 4:1–5 the Bible reads Now the Spirit speaketh expressly, that in the latter times some shall depart from the faith, giving heed to seducing spirits, and doctrines of devils: Now, therefore, be it
	
 That the House of Representatives calls upon the Speaker to encourage committee chairs to schedule the following legislation for immediate committee consideration, then follow through with scheduling votes on the House floor if they are reported favorably by their respective committees:
 (1)H.R. 2802, the First Amendment Defense Act, introduced by Mr. Labrador of Idaho. (2)H. Res. 359, Providing that the House of Representatives disagrees with the majority opinion in Obergefell et al. v. Hodges, and for other purposes, introduced by Mr. King of Iowa.
 (3)H.R. 3134, the Defund Planned Parenthood Act of 2015, introduced by Ms. Black of Tennessee. (4)H.R. 3197, the Protecting Life and Taxpayers Act of 2015, introduced by Ms. Black of Tennessee.
			
